DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. H. Jiang on 7/25/2022.

The application has been amended as follows: 
   1. (Original) A method comprising: receiving, by a wireless device and from a base station: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein, based on no packet being in at least one downlink transmission time interval of the cell of the second cell type, the cell of the second cell type is without a reference signal in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the first cell type or the second cell type; and transmitting channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.  
2. (Original) The method of claim 1, further comprising skipping receipt of a common reference signal in the at least one downlink transmission time interval.  
3. (Original) The method of claim 1, wherein the cell of the second cell type comprises a second downlink transmission time interval in which a control channel is configured to start at a symbol after a first symbol in the second downlink transmission time interval.  
4. (Original) The method of claim 3, wherein the first symbol in the second downlink transmission time interval is transmitted at a power level lower than a power level associated with transmission of one or more other symbols in the second downlink transmission time interval.  
5. (Original) The method of claim 1, wherein the cell of the first cell type comprises: a plurality of transmission time intervals; and a downlink reference signal in every transmission time interval of the plurality of 2Application No. 17/099,254Docket No.: 007412.05098\US Reply to Office Action of April 18, 2022 transmission time intervals.  
6. (Original) The method of claim 1, wherein the cell of the second cell type comprises synchronization signals located at a transmission time interval location that is different from a transmission time interval location of synchronization signals in the cell of the first cell type.  
7. (Original) The method of claim 1, further comprising receiving, from the base station, at least one message comprising: information indicating a location of primary synchronization signals in one or more transmission time intervals of the cell of the second cell type; and information indicating a location of secondary synchronization signals in one or more transmission time intervals of the cell of the second cell type.  
8. (Original) The method of claim 1, wherein the at least one downlink transmission time interval comprises a subframe.  
9. (Original) A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from a base station: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein, based on no packet being in at least one downlink transmission time interval of the cell of the second cell type, the cell of the second cell type is without a reference signal in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the 3Application No. 17/099,254Docket No.: 007412.05098\US Reply to Office Action of April 18, 2022 first cell type or the second cell type; and transmit channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.  
10. (Original) The wireless device of claim 9, wherein the instructions, when executed by the one or more processors, cause the wireless device to skip receipt of a common reference signal in the at least one downlink transmission time interval.  
11. (Original) The wireless device of claim 9, wherein the cell of the second cell type comprises a second downlink transmission time interval in which a control channel is configured to start at a symbol after a first symbol in the second downlink transmission time interval.  
12. (Original) The wireless device of claim 11, wherein the first symbol in the second downlink transmission time interval is transmitted at a power level lower than a power level associated with transmission of one or more other symbols in the second downlink transmission time interval.  
13. (Original) The wireless device of claim 9, wherein the cell of the first cell type comprises: a plurality of transmission time intervals; and a downlink reference signal in every transmission time interval of the plurality of transmission time intervals.  
14. (Original) The wireless device of claim 9, wherein the cell of the second cell type comprises synchronization signals located at a transmission time interval location that is different from a transmission time interval location of synchronization signals in the cell of the first cell type.  
15. (Original) The wireless device of claim 9, wherein the instructions, when executed by the one or more processors, cause the wireless device to receive, from the base station, at least one 4Application No. 17/099,254Docket No.: 007412.05098\US Reply to Office Action of April 18, 2022 message comprising: information indicating a location of primary synchronization signals in one or more transmission time intervals of the cell of the second cell type; and information indicating a location of secondary synchronization signals in one or more transmission time intervals of the cell of the second cell type.  
16. (Original) The wireless device of claim 9, wherein the at least one downlink transmission time interval comprises a subframe.  
17. (Original) A method comprising: transmitting, by a base station: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein the cell of the second cell type is without a reference signal in at least one downlink transmission time interval when the base station is not transmitting data in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the first cell type or the second cell type; and receiving channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.  
18. (Original) The method of claim 17, further comprising skipping transmission of a common reference signal in the at least one downlink transmission time interval.  
19. (Original) The method of claim 17, wherein the cell of the second cell type comprises a second downlink transmission time interval in which a control channel is configured to start at a symbol after a first symbol in the second downlink transmission time interval.  
20. (Original) The method of claim 19, wherein the first symbol in the second downlink transmission time interval is transmitted at a power level lower than a power level associated with transmission of one or more other symbols in the second downlink transmission time interval.  
21. (Original) The method of claim 17, wherein the cell of the first cell type comprises: a plurality of transmission time intervals; and a downlink reference signal in every transmission time interval of the plurality of transmission time intervals.  
22. (Original) The method of claim 17, wherein the cell of the second cell type comprises synchronization signals located at a transmission time interval location that is different from a transmission time interval location of synchronization signals in the cell of the first cell type.  
23. (Original) The method of claim 17, further comprising transmitting at least one message comprising: information indicating a location of primary synchronization signals in one or more transmission time intervals of the cell of the second cell type; and information indicating a location of secondary synchronization signals in one or more transmission time intervals of the cell of the second cell type.  
24. (Original) The method of claim 17, wherein the at least one downlink transmission time interval comprises a subframe.  
25. (Original) A base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to: transmit: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: 6Application No. 17/099,254Docket No.: 007412.05098\US Reply to Office Action of April 18, 2022 a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein the cell of the second cell type is without a reference signal in at least one downlink transmission time interval when the base station is not transmitting data in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the first cell type or the second cell type; and receive channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.  
26. (Original) The base station of claim 25, wherein the instructions, when executed by the one or more processors, cause the base station to skip transmission of a common reference signal in the at least one downlink transmission time interval.  
27. (Original) The base station of claim 25, wherein the cell of the second cell type comprises a second downlink transmission time interval in which a control channel is configured to start at a symbol after a first symbol in the second downlink transmission time interval.  
28. (Original) The base station of claim 27, wherein the first symbol in the second downlink transmission time interval is transmitted at a power level lower than a power level associated with transmission of one or more other symbols in the second downlink transmission time interval.  
29. (Original) The base station of claim 25, wherein the cell of the first cell type comprises: a plurality of transmission time intervals; and a downlink reference signal in every transmission time interval of the plurality of transmission time intervals.  
30. (Original) The base station of claim 25, wherein the cell of the second cell type 7Application No. 17/099,254Docket No.: 007412.05098\US Reply to Office Action of April 18, 2022 comprises synchronization signals located at a transmission time interval location that is different from a transmission time interval location of synchronization signals in the cell of the first cell type.  
31. (Original) The base station of claim 25, wherein the instructions, when executed by the one or more processors, cause the base station to transmit at least one message comprising: information indicating a location of primary synchronization signals in one or more transmission time intervals of the cell of the second cell type; and information indicating a location of secondary synchronization signals in one or more transmission time intervals of the cell of the second cell type.  
32. (Original) The base station of claim 25, wherein the at least one downlink transmission time interval comprises a subframe.  
33. (Currently Amended) A  non-transitory computer-readable medium storing instructions that, when executed, configure a wireless device to: receive, from a base station: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein, based on no packet being in at least one downlink transmission time interval of the cell of the second cell type, the cell of the second cell type is without a reference signal in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the first cell type or the second cell type; and transmit channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.  
34. (Currently Amended) The non-transitory computer-readable medium of claim 33, wherein the instructions, when executed, further configure the wireless device to skip receipt of a common reference signal in the at least one downlink transmission time interval.  
35. (Currently Amended) The non-transitory computer-readable medium of claim 33, wherein the cell of the second cell type comprises a second downlink transmission time interval in which a control channel is configured to start at a symbol after a first symbol in the second downlink transmission time interval.  
36. (Currently Amended) The non-transitory computer-readable medium of claim 35, wherein the first symbol in the second downlink transmission time interval is transmitted at a power level lower than a power level associated with transmission of one or more other symbols in the second downlink transmission time interval.  
37. (Currently Amended) The non-transitory computer-readable medium of claim 33, wherein the cell of the first cell type comprises: a plurality of transmission time intervals; and a downlink reference signal in every transmission time interval of the plurality of transmission time intervals.  
38. (Currently Amended) The non-transitory computer-readable medium of claim 33, wherein the cell of the second cell type comprises synchronization signals located at a transmission time interval location that is different from a transmission time interval location of synchronization signals in the cell of the first cell type.  
39. Currently Amended) The non-transitory computer-readable medium of claim 33, wherein the instructions, when executed, further configure the wireless device to receive, from the base station, at least one message comprising: information indicating a location of primary synchronization signals in one or more transmission time intervals of the cell of the second cell type; and 9Application No. 17/099,254Docket No.: 007412.05098\US Reply to Office Action of April 18, 2022 information indicating a location of secondary synchronization signals in one or more transmission time intervals of the cell of the second cell type.  
40. (Currently Amended) The non-transitory computer-readable medium of claim 33, wherein the at least one downlink transmission time interval comprises a subframe.  
41. (Currently Amended) A non-transitory  computer-readable medium storing instructions that, when executed, configure a base station to: transmit: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein the cell of the second cell type is without a reference signal in at least one downlink transmission time interval when the base station is not transmitting data in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the first cell type or the second cell type; and receive channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.  
42. (Currently Amended) The non-transitory computer-readable medium of claim 41, wherein the instructions, when executed, further configure the base station to skip transmission of a common reference signal in the at least one downlink transmission time interval.  
43. (Currently Amended) The non-transitory computer-readable medium of claim 41, wherein the cell of the second cell type comprises a second downlink transmission time interval in which a control channel is configured to start at a symbol after a first symbol in the second downlink transmission time interval.  
44. (Currently Amended) The non-transitory computer-readable medium of claim 43, wherein the first symbol in the second downlink transmission time interval is transmitted at a power level lower than a power level associated with transmission of one or more other symbols in the second downlink transmission time interval.  
45. (Currently Amended) The non-transitory computer-readable medium of claim 41, wherein the cell of the first cell type comprises: a plurality of transmission time intervals; and a downlink reference signal in every transmission time interval of the plurality of transmission time intervals.  
46. (Currently Amended) The non-transitory computer-readable medium of claim 41, wherein the cell of the second cell type comprises synchronization signals located at a transmission time interval location that is different from a transmission time interval location of synchronization signals in the cell of the first cell type.  
47. (Currently Amended) The non-transitory computer-readable medium of claim 41, wherein the instructions, when executed, further configure the base station to transmit at least one message comprising: information indicating a location of primary synchronization signals in one or more transmission time intervals of the cell of the second cell type; and information indicating a location of secondary synchronization signals in one or more transmission time intervals of the cell of the second cell type.  
48. (Currently Amended) The non-transitory computer-readable medium of claim 41, wherein the at least one downlink transmission time interval comprises a subframe.  
49. (Previously Presented) A system comprising: a base station; and a wireless device, 11Application No. 17/099,254Docket No.: 007412.05098\US Reply to Office Action of April 18, 2022 wherein the base station is configured to transmit: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein, based on no packet being in at least one downlink transmission time interval of the cell of the second cell type, the cell of the second cell type is without a reference signal in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the first cell type or the second cell type; and wherein the wireless device is configured to: transmit channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.  
50. (Previously Presented) The system of claim 49, wherein the base station is configured to skip transmission of a common reference signal in the at least one downlink transmission time interval.  
51. (Previously Presented) The system of claim 49, wherein the cell of the second cell type comprises a second downlink transmission time interval in which a control channel is configured to start at a symbol after a first symbol in the second downlink transmission time interval.  
52. (Previously Presented) The system of claim 51, wherein the first symbol in the second downlink transmission time interval is transmitted at a power level lower than a power level associated with transmission of one or more other symbols in the second downlink transmission time interval.  
53. (Previously Presented) The system of claim 49, wherein the cell of the first cell type comprises: a plurality of transmission time intervals; and a downlink reference signal in every transmission time interval of the plurality of transmission time intervals.  
54. (Previously Presented) The system of claim 49, wherein the cell of the second cell type comprises synchronization signals located at a transmission time interval location that is different from a transmission time interval location of synchronization signals in the cell of the first cell type.  
55. (Previously Presented) The system of claim 49, wherein the base station is configured to transmit at least one message comprising: information indicating a location of primary synchronization signals in one or more transmission time intervals of the cell of the second cell type; and information indicating a location of secondary synchronization signals in one or more transmission time intervals of the cell of the second cell type.  
56. (Previously Presented) The system of claim 49, wherein the at least one downlink transmission time interval comprises a subframe


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of Jung and Luo fail to disclose
      1. A method comprising: receiving, by a wireless device and from a base station: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein, based on no packet being in at least one downlink transmission time interval of the cell of the second cell type, the cell of the second cell type is without a reference signal in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the first cell type or the second cell type; and transmitting channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.
       9.  A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from a base station: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein, based on no packet being in at least one downlink transmission time interval of the cell of the second cell type, the cell of the second cell type is without a reference signal in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the 3Application No. 17/099,254Docket No.: 007412.05098\US Reply to Office Action of April 18, 2022 first cell type or the second cell type; and transmit channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.
      17.  A method comprising: transmitting, by a base station: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein the cell of the second cell type is without a reference signal in at least one downlink transmission time interval when the base station is not transmitting data in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the first cell type or the second cell type; and receiving channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.
      25.  A base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to: transmit: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: 6Application No. 17/099,254Docket No.: 007412.05098\US Reply to Office Action of April 18, 2022 a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein the cell of the second cell type is without a reference signal in at least one downlink transmission time interval when the base station is not transmitting data in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the first cell type or the second cell type; and receive channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.

      33. A non-transitory computer-readable medium storing instructions that, when executed, configure a wireless device to: receive, from a base station: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein, based on no packet being in at least one downlink transmission time interval of the cell of the second cell type, the cell of the second cell type is without a reference signal in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the first cell type or the second cell type; and transmit channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.
     41. A non-transitory computer-readable medium storing instructions that, when executed, configure a base station to: transmit: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein the cell of the second cell type is without a reference signal in at least one downlink transmission time interval when the base station is not transmitting data in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the first cell type or the second cell type; and receive channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.
    49. A system comprising: a base station; and a wireless device, 11Application No. 17/099,254Docket No.: 007412.05098\US Reply to Office Action of April 18, 2022 wherein the base station is configured to transmit: one or more configuration parameters for each cell of a plurality of cells, wherein the plurality of cells comprise: a cell of a first cell type; and a cell of a second cell type different from the first cell type, wherein, based on no packet being in at least one downlink transmission time interval of the cell of the second cell type, the cell of the second cell type is without a reference signal in the at least one downlink transmission time interval; and information indicating whether each cell of the plurality of cells is of the first cell type or the second cell type; and wherein the wireless device is configured to: transmit channel state information of the cell of the second cell type via an uplink channel of the cell of the first cell type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416